Citation Nr: 0638388	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-36 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
rating decision of September 24, 2003, which granted service 
connection for left carpal tunnel syndrome with history of 
ulnar neuropathy, and assigned a noncompensable evaluation 
for that disorder.

2.  Entitlement to a higher initial disability rating for 
benign prostatic hyperplasia, evaluated as noncompensably 
disabling for the period prior to June 4, 2004, and as 10 
percent disabling for the period from June 4, 2004.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of a right forearm injury with scar.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran retired from active duty in July 2000, after 
serving more than 20 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 2002 and June 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

The April 2002 rating decision granted service connection for 
benign prostatic hypertrophy (now characterized as 
hyperplasia) and residuals of a right forearm injury with 
scar.  Those disorders were evaluated as, respectively, 0 
percent and 10 percent disabling, effective August 1, 2000.

In a December 2004 rating decision, the RO increased the 
evaluation assigned the benign prostatic hyperplasia to 10 
percent, effective June 4, 2004.  In May 2005, the RO 
assigned the veteran a 20 percent rating for the right 
forearm disorder, effective August 1, 2000.  The veteran has 
continued to disagree with the evaluations assigned both 
disorders.

Although the issue of entitlement to service connection for 
gastrointestinal disability was developed for appellate 
review, service connection for that disability was granted in 
a March 2006 rating decision.  See generally, Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In a March 2006 statement, the veteran raised the issue of 
entitlement to an increased disability rating for left carpal 
tunnel syndrome with history of ulnar neuropathy.  This 
matter therefore is referred to the RO for appropriate 
action.

The increased rating issues are addressed in the REMAND 
portion of the decision below and are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran has not made a specific allegation of error with 
regard to the initial evaluation assigned the left carpal 
tunnel syndrome with history of ulnar neuropathy in the 
September 24, 2003, rating decision, and the September 24, 
2003, rating decision was consistent with and supported by 
the applicable law and the evidence then of record. 


CONCLUSION OF LAW

The September 24, 2003, rating decision, that awarded service 
connection at a non-compensable level for left carpal tunnel 
syndrome with history of ulnar neuropathy was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the provisions of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 regarding VA's duty to notify are not 
applicable to the instant claim of CUE.  See Simmons v. 
Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 
15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. 
App. 165 (2001).  As for VA's duty to assist the veteran, 
there is no suggestion that any records of which VA is in 
constructive possession remain outstanding.




Factual background

Service medical records show that the veteran was evaluated 
in 1998 for bilateral hand numbness.  Physical examination 
disclosed decreased sensation in the left hand, consistent 
with ulnar neuropathy or neuritis, but with full strength and 
normal muscle tone.  He displayed positive cubital tunnel 
symptoms and was fitted with splints and elbow pads.  An 
electromyograph (EMG) study in January 1999 revealed 
bilateral ulnar neuropathy at the elbow, with no abnormal 
wrist findings.  In March 1999 he evidenced left hypothenar 
atrophy and weakness; the examiner diagnosed mild cubital 
tunnel syndrome, with moderate findings on EMG.  A May 1999 
EMG study showed mild to moderate ulnar neuropathy at the 
left elbow.

VA treatment records for April 2000 to October 2002 note that 
the veteran reported experiencing hand numbness, and show he 
was diagnosed with carpal tunnel syndrome; his symptoms were 
reportedly alleviated with braces.

Private medical records for November 2000 to July 2002 are 
silent for any reference to pertinent left upper extremity 
complaints, other than a July 2002 entry recording complaints 
of bilateral hand numbness.

At a November 2000 VA examination, the veteran reported a 
past diagnosis of carpal tunnel syndrome.  Physical 
examination disclosed a positive Tinel's sign over the median 
nerve at the left wrist.  The examiner diagnosed carpal 
tunnel syndrome, with ulnar neuropathy in the right forearm.

At a September 2002 VA examination, he reported left hand 
numbness.  Physical examination disclosed the absence of any 
neurological deficit.

In several statements, the veteran reported that he wore 
elbow splints and wrist braces.

In a September 24, 2003, rating decision, and based on the 
evidence outlined above, the RO granted service connection 
for left carpal tunnel syndrome with history of ulnar 
neuropathy.  The RO assigned a noncompensable evaluation for 
the disorder under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  
In assigning a noncompensable evaluation, the RO essentially 
noted the absence of weakness or functional limitation 
associated with the disorder.

The veteran was notified of the September 2003 rating 
decision, and of his appellate rights with respect thereto, 
the next month.  No further communication was thereafter 
received from him with respect to the left upper extremity 
disorder until well over a year following notice of the 
September 2003 decision.

In several statements, the veteran contends that the 
September 2003 rating decision contained error in its failure 
to award a compensable disability evaluation in light of the 
EMG findings suggesting mild to moderate ulnar neuropathy in 
the left elbow, and the November 2000 diagnosis on 
examination of carpal tunnel syndrome.  He contends that the 
rating decision did not comply with DeLuca v. Brown, 8 Vet. 
App. 202 (1995) in that the full functional impairment caused 
by nerve damage was not reflected in the noncompensable 
rating.  He argues that the disorder should have been rated 
under Diagnostic Code 8516.  He also suggests, without 
explanation, that the following regulations supported 
assignment of a compensable evaluation:  38 C.F.R. § 4.3, 
4.7, and 4.10. 

Analysis

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc).  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeals for Veterans Claims (Court) explained that 
in order for clear and unmistakable error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was clear and 
unmistakable error must be based on the 
record and law that existed at the time 
of the prior adjudication in question.  

Damrel, 6 Vet. App. at 245 (1994) (quoting Russell, supra).  
See Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the 
existence of CUE as set forth in 38 C.F.R. § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that clear and unmistakable error is one of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  When attempting to raise a claim of clear 
and unmistakable error, a claimant must describe the alleged 
error with some degree of specificity, and, unless it is the 
kind of error, that if true, would be clear and unmistakable 
error on its face, must provide persuasive reasons as to why 
the result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of clear and unmistakable error.  
Id. at 44.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

A CUE claim "is not a generalized assertion of entitlement to 
benefits.  Rather, it is an assertion that the [RO] committed 
a particular clear and unmistakable error."  Andre v. 
Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2001).  Each theory 
of CUE is an entirely separate and distinct claim.  Id. at 
1362.

Initially, the Board notes that no communication from either 
the veteran or his representative was received concerning the 
left carpal tunnel syndrome with history of ulnar neuropathy 
until well over a year following the October 2003 notice of 
the September 2003 rating decision.  The September 24, 2003, 
rating decision therefore is final.  38 C.F.R. § 20.1103 
(2003).

The version of 38 C.F.R. § 4.124a, Diagnostic Code 8515 in 
effect in 2003 provided for a 10 percent evaluation for 
incomplete paralysis of the median nerve which is mild.  
Higher ratings are available for incomplete paralysis of the 
median nerve of the nondominant extremity which is moderate 
or severe.  A 60 percent rating is warranted for complete 
paralysis of the nondominant extremity, with the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2003).

Under the version of 38 C.F.R. § 4.124a, Diagnostic Code 8516 
in effect in 2003, a 10 percent evaluation is warranted for 
incomplete paralysis of the ulnar nerve which is mild.  
Higher ratings are available for incomplete paralysis of the 
ulnar nerve of the nondominant extremity which is moderate or 
severe.  A 50 percent rating is warranted for complete 
paralysis of the ulnar nerve of the nondominant extremity, 
the "griffin claw" deformity, due to flexor contraction of 
ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers cannot spread the 
fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516 
(2003).

Words such as "mild", "considerable" and "severe" are 
not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. 4.6 (2003).  It should 
also be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
VA, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2003).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Whether the upper or lower 
extremities, the back or abdominal wall, the eyes or ears, or 
the cardiovascular, digestive, or other system, or psyche are 
affected, evaluations are based upon lack of usefulness, of 
these parts or systems, especially in self-support.  This 
imposes upon the medical examiner the responsibility of 
furnishing, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of disability upon the person's ordinary activity.  
In this connection, it will be remembered that a person may 
be too disabled to engage in employment although he or she is 
up and about and fairly comfortable at home or upon limited 
activity.  38 C.F.R. § 4.10 (2003).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2003).

The veteran contends that the September 24, 2003, rating 
decision contained CUE in that his disorder should have been 
rated under Diagnostic Code 8516, and that a compensable 
rating should also have been assigned based on the evidence 
of record.

The veteran evidenced left arm symptoms in service consistent 
with ulnar neuropathy and/or neuritis.  Diagnostic studies 
suggested that the neuropathy was mild to moderate, while a 
service physician described it as mild in nature.  
Clinically, however, except for one occasion, the veteran 
demonstrated full strength in the left arm, with decreased 
sensation as the only pertinent clinical finding.
 
Following service, he continued to complain of left hand 
numbness, which was attributed to carpal tunnel syndrome; the 
records are silent for further reference to ulnar neuropathy.  
Notably, while he did use a wrist brace, clinical examination 
of the left arm was negative for any abnormalities at his 
November 2000 and September 2002 examinations, except for a 
positive Tinel's sign.  

Based on the above, the rating board on September 24, 2003 
determined that the veteran's disability warranted the 
assignment of an initial noncompensable evaluation under 
38 C.F.R. § 4.124a, Diagnostic Code 8515.  As indicated 
above, the evidence on which the rating was assigned showed 
mild to moderate ulnar nerve neuropathy in service, with no 
such findings after service, or indeed of any clinical 
findings of median or ulnar nerve paralysis, complete or 
incomplete.  While the veteran nevertheless argues that the 
evidence supported assignment of a compensable evaluation, in 
essence, he is merely disagreeing with how the rating board 
weighed the facts before it.  Such mere disagreement as to 
how the RO weighed the facts before it does not constitute 
CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The veteran also argues that the rating board failed to 
account for functional impairment caused by nerve damage in 
violation of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
DeLuca, however, only addressed such impairment in terms of 
the requirements of 38 C.F.R. § 4.40 and 4.45, regulations 
which pertain to disabilities of the musculoskeletal system 
and not the peripheral nerves.  Even assuming that DeLuca 
applies to peripheral nerve disorders, the veteran's mere 
contention that the rating board did not adequately consider 
the severity of his disorder amounts again to mere 
disagreement as to how the rating board weighed the evidence.  
As already noted, such mere disagreement with the weighing of 
evidence does not constitute CUE. 

The veteran argues that the rating board should have 
evaluated his disorder under Diagnostic Code 8516.  As 
already noted, the postservice medical evidence showed median 
nerve neuropathy, but not ulnar nerve neuropathy.  The rating 
board's action in assigning an evaluation under Diagnostic 
Code 8515 therefore was well supported by the record.  See 
generally Butts v. Brown, 5 Vet. App. 532, 538 (1993).  To 
the extent he nevertheless argues that under 38 C.F.R. § 4.7, 
a compensable rating was warranted under Diagnostic Code 
8516, he again is merely disagreeing with how the rating 
board weighed the facts before it.  See Luallen, supra.

The veteran also cites, without explanation, to 38 C.F.R. §§ 
4.3 and 4.10 in arguing that the September 2003 rating 
decision contained CUE.  To the extent the veteran implies 
that the September 2003 rating decision failed to follow 
those regulations, such sweeping allegations of failures to 
follow the regulations or to provide due process do not meet 
the restrictive definition of clear and unmistakable error.  
See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

In sum, the record does not reflect that either the correct 
facts as they were known in September 2003 were not before 
the RO, or that the statutory or regulatory provisions extant 
at the time were incorrectly applied.  The veteran's 
contentions with reference to the weighing of evidence do not 
constitute CUE.  In short, the Board concludes that the 
September 2003 rating decision constituted a reasonable 
exercise of rating judgment under the law as it then existed, 
and that the assignment of a noncompensable evaluation, but 
not higher, for left carpal tunnel syndrome with history of 
ulnar neuropathy was not clearly and unmistakably erroneous.   
Accordingly, the Board has determined that CUE has not been 
shown in the September 24, 2003, rating action to that 
extent.   

In Simmons v. Principi, 17 Vet. App. 104, 114 (2003), the 
Court held that the proper remedy for the Board, when 
confronted with an inadequately pled CUE claim collaterally 
attacking an RO decision, is to dismiss the challenge without 
prejudice.  In the instant case, the veteran's contentions 
boil down to allegations that the rating board in September 
2003 improperly weighed the evidence.  As noted previously, 
such allegations can not establish the presence of CUE in a 
final rating decision.  The veteran has not otherwise 
presented any argument as to why CUE exists in the September 
2003 rating decision.  In accordance with Simmons, the Board 
therefore concludes that dismissal without prejudice of the 
veteran's claim is appropriate.


ORDER

The claim of clear and unmistakable error in a rating 
decision of September 24, 2003, which granted service 
connection for left carpal tunnel syndrome with history of 
ulnar neuropathy, and assigned an initial noncompensable 
evaluation for that disorder, is dismissed without prejudice.


REMAND

The veteran contends that the initial evaluations assigned 
his benign prostatic hyperplasia and right forearm injury do 
not accurately reflect the severity of those disorders.

Turning first to the benign prostatic hyperplasia, the record 
reflects that in March 2006, prior to certification of the 
case to the Board but after the issuance of the last 
supplemental statement of the case on file, the veteran's 
spouse submitted a statement in support of his claim.  Her 
statement addresses the frequency of the veteran's use of the 
lavatory, and is substantially different from her earlier 
June 2004 statement.  The Board therefore must remand the 
issue for the issuance of a supplemental statement of the 
case.  See 38 C.F.R. § 19.31 (2006).

Turning to the right forearm disorder, the record reflects 
that the disorder resulted from a blade injury which produced 
a scar.  The disorder is currently evaluated as 20 percent 
disabling under Diagnostic Codes 5309 and 8512.  The former 
diagnostic code requires rating forearm muscle injuries on 
limitation of motion.  The latter diagnostic code pertains to 
paralysis of the lower radicular group.

At the veteran's last VA examination in August 2005, the 
examiner noted that the injury at issue involved loss of 
muscle substance and intermuscular scarring, but not nerve 
injury.  The examiner noted that the veteran experienced 
flare ups of muscle injury residuals, which cause his fingers 
to lock up and require him to take breaks.  The examiner 
noted that the veteran's disorder caused pain, uncertainty of 
movement, increased fatigability, and decreased coordination, 
and specifically noted that muscle function was abnormal in 
the right arm.  

The examiner then contrarily indicated that there was no 
muscle injury, and that none of the veteran's joints were 
restricted in motion on account of muscle injury.  She 
thereafter concluded that the veteran's right forearm 
disorder impacted the veteran's occupational functioning 
significantly, with decreased manual dexterity and strength.

As is evident from the above, the August 2005 examiner 
provided inconsistent findings as to the veteran's service-
connected right forearm disorder.  Nor did she address the 
extent of any weakness, or address the functional impairment 
occasioned by the veteran's pain, weakness, fatigability and 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board also points out, the use of Diagnostic Code 8512 to 
rate the veteran's disability notwithstanding, that the 
service-connected disorder does not involve any peripheral 
nerve impairment.

In short, the Board finds that another VA examination would 
be helpful in the adjudication of the veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from the residuals of a right 
forearm injury.  All indicated studies, 
including EMG, X-rays and range of motion 
studies in degrees, should be performed.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The specific 
functional impairment due to pain should 
be identified, and the examiner should be 
requested to assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups), 
and, if feasible, express all functional 
losses in terms of additional degrees of 
limitation of motion beyond that shown 
clinically.  If this is not feasible, the 
physician should so state.  

The examiner should identify the specific 
muscle group(s), if any, involved in the 
right forearm injury.  If the examiner 
determines that the veteran's service-
related manifestations of the right 
forearm injury affect the motion of more 
than one finger, the examiner should 
indicate whether the veteran is able to 
flex the affected digit(s) to within two 
inches (5.1 centimeters) of the 
transverse fold of his palm.  The 
examiner should also specifically address 
whether there is any neurologic 
dysfunction of the right forearm and/or 
right hand attributable to the service-
connected right forearm disorder.

With respect to the scar associated with 
the right forearm injury, the examiner 
should indicate whether the scar is 
superficial (i.e. not associated with 
underlying soft tissue damage) or deep 
(i.e. associated with underlying soft 
tissue damage); causes limited motion; is 
unstable (i.e. productive of frequent 
loss of covering of skin over the scar); 
or is painful on examination.  The 
examiner should also identify the area, 
in square inches or square centimeters, 
covered by the scar.  If the scar is 
otherwise productive of limitation of 
function of the affected part, the 
examiner should identify the limitation 
of function caused by the scar. 

The veteran's claims files, including a 
copy of this remand, must be made 
available to the examiner for review.  
The examination report is to reflect 
whether such a review of the claims files 
was made.

2.  Thereafter, the RO should review the 
claims folders and ensure that the 
foregoing development action has been 
conducted and completed in full.  The RO 
should review the examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  

3.  The RO should then prepare a new 
rating decision and readjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
in full the RO should issue a 
supplemental statement of the case, which 
should include consideration of all 
evidence received since the March 2006 
supplemental statement of the case, and 
provide the veteran and his 
representative an opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


